Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The application has the foreign priority date of 02/05/2018.
Status of Claims
Claims 1-19 are pending, but claims 15-19 have been withdrawn based on the Applicants response to restriction/election requirement dated 08/06/2020.
Claims 1-14 are examined on the merits.
Response to Amendment
The claim objection is withdrawn in view of the current amendment.
The Claim Interpretation 112(f) has been modified in view of the Applicant’s comments.
The 35 USC 112(a) rejection is withdrawn in view of the claim amendments. 
The 35 USC 112(b) rejection to claims 1 and 14 are withdrawn, but the rejection to claim 12 is maintained for the following reason discussed below. New 112(b) rejection are made below in view of the current amendments.  
With respect to claim 12, the claim still recites, inter alias, “the bottom part generates a biometric image by image picking-up the fingerprint surface, and senses a heartbeat of a user, based on the biometric image.” Claims 1 and 12 provides that the ‘bottom part’ is a part
With regard to the Applicant’s Remarks on pg.15-16, the section titled Claim Interpretation, the Examiner had not made any comments with regard to “correction coefficient calculation unit”, “luminance conversion unit” etc. in the Non-final Office Action as these are not limitations from the current application. The Examiner believes this section is made in error and is directed to a different application. 
With regard to the 35 USC 102 rejection based on Nagasaka US 2009/0092291 and Morimura US 2017/0014075 individually, the Applicant’s arguments have been fully considered and are persuasive, the rejections are withdrawn. However, in view of the current amendments, new grounds of rejections are made below.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1, preamble “An electronic device to be mounted around a finger” should be amended to “An electronic device adapted to be mounted around a finger.”
Claim 1, line 3 “a top part covering a nail” should be amended to “a top part adapted to cover a nail.”
Claim 8, lines 4-5 discloses “an emitting layer” and “the emitting layer” associated with “the display pixel” (in line 2), and lines 8-9 discloses “an emitting layer” and “the emitting layer” associated with “the light emitting parts” (in line 6). This claim is objected to because the phrases “an emitting layer” and “the emitting layers” are repeated. The Examiner suggests changing lines 8-9 to “a second emitting layer” and “the second emitting layer” for clarity. 
Claim 10, line 4 “with the emitting layer” is objected to as discussed to claim 8 above. While it is understood that claim 10 refers to the emitting layer associated with the emitting layer” should be amended to “with the second emitting layer” for clarity, similar to claim 8 above.  
Claim 13, line 4 “light sensing parts” should be amended to “additional light second parts” to clarify that these light sensing parts are associated with the newly amended “second substrate” of the “bottom part.” 
Other dependent claims are objected to as they depend on an objected independent claim. Appropriate correction is required.
Claim Interpretation-35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light emitting part(s)” in claims 1-2, are interpreted to encompass, organic light emitting display device or a quantum dot light emitting display device or other light emitting devices or functional equivalents; see Specification [0061] and [0101].
“light sensing part(s)” in claims 2 and 13, are interpreted to encompass light sensing substrate, electrodes, sensing semiconductor layer or functional equivalents; see Specification [0096-0097] and [0179-0182].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Interpretation
With regard to the claim limitations “display area” and “sensing area” in claims 1-4 and “auxiliary area” in claim 13, the term “area” is given its ordinary dictionary meaning, i.e. a region or part. Thus, the term “display area” is interpreted as a region for display, but does not inherently include a display structure, because the term “display area” does not include any display structures/device. The same logic is applied in interpreting “sensing area” and “auxiliary area.” 
With regard to the claim limitation “image-picking up”, it is interpreted as a process of sensing, detecting or acquiring an image of the nail; this interpretation based on the Applicant’s comments in the Remarks and Specification [0062] “…imaging-picking up the nail NL (i.e. picking up an image of the nail NL) through the sensing surface SS”.
With regard to the limitation in claim 1, line 11-12 “image-picking up the nail through the light emitting parts and the light sensing parts”; this limitation is taken verbatim from the Specification [0062]. The term “through” can mean: by way of, because of, by means of, according to the Merriam-Webster Dictionary (<https://www.merriam-webster.com/dictionary/through>). As a whole, the cited limitation is interpreted as a process of sensing an image of the nail by using the light emitting parts or the light sensing parts. This interpretation is based on the Examiner’s understanding of the Disclosure and direct dictionary 
Claim 6, “…the semiconductor layer through the display surface.” The term “through” can mean: by way of, because of, by means of, according to the Merriam-Webster Dictionary (<https://www.merriam-webster.com/dictionary/through>). This claim is interpreted as “…the semiconductor layer by way of the display surface”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-14 recites:
(1) wherein the top part generates a nail image by image-picking up the nail through the light emitting parts and the light sensing parts, and senses a movement of the finger, based on the nail image, and 
(2) wherein an input is provided to the display area by the movement of the finger.  

These two claim clauses are labeled (1) and (2) for discussion purposes. 
Clause (1), the phrase “top part generates a nail image…. and senses a movement of the finger, based on the nail image” is indefinite because the claim positively requires the “top part” to perform the steps of: generates a nail image and senses a movement
First, claim 1 is an apparatus claim, but this limitation is written in method claim form; the claim should be amended to use configured to generate and configured to sense. 
Second, the “top part” is a part or component of the electronic device, which has no inherent structures associated therein. Therefore, it is unclear to the Examiner what structures (associated with or within the top part) is/are capable of performing the generating of nail image and the sensing of movement. The Applicant is noted that the limitation “image-picking up the nail through the light emitting parts and the light sensing parts” has been interpreted as the process of sensing a nail image, this is distinct from generating said nail image, and further distinct from sensing movement of the finger. The Examiner suggests adding an image analyzer 140 and a controller 150 to the claim, these elements have been discussed in the Specification as responsible for at least generating a nail image. 
Third, with regard to the limitation “senses a movement of the finger, based on the nail image.” Under the broadest reasonable interpretation, a “nail image” is a still or static image, while “movement of the finger” is non-static, i.e. a finger that is in motion. It is unclear to the Examiner as to how a still image can be used to sense, or even show a finger that is moving or in motion. The Specification [0022, 0024] mentions that input information can be magnitude and direction of a force with which the finger presses. Specification Figs. 9-10 and [0123-0126] describes using color changes in the nail image to determine a flexion or extension state of the nail (i.e. a flexion or extension state), not for sensing that the finger is moving. This is the Examiner’s interpretation of the cited limitation for examination. The Examiner suggests amending this claim phrase to replace “movement” with other terms mentioned in the Specification to clearly reflect the teachings from the Disclosure and Figs. 9-10. 
Clause (2):
First, “wherein an input is provided to the display area” is also a method claim format in an apparatus claim and should be amended accordingly. The phrase “display area” is an area, i.e. region for display, which has no inherent structures associated therein. Therefore, the phrase of providing an input (e.g. input signal) to an area is indefinite, that has not been disclosed as capable of receiving said input. 
Second, “an input is provided… by the movement of the finger”, this is unclear as to whether the “input” is provided by actually moving the finger relative to something (such as: a finger touching a button to provide an input), or the “input” refers to the movement of the fingers that was sensed in a previous claim limitation (i.e. clause (1)).
With regard to claim 12, the claim recites:
…wherein the bottom part generates a biometric image by image-picking up the fingerprint surface, and senses a heartbeat of a user, based on the biometric image.

This claim is indefinite for the following reasons: 
First, claim 12 is an apparatus claim, but this limitation is written in method claim form; the claim should be amended to use configured to generate and configured to sense. 
Second, the “bottom part” is a part or component of the electronic device, which has no inherent structures associated therein. Therefore, it is unclear to the Examiner what structures (associated with or within the bottom part) is/are capable of performing the generating of biometric image and the sensing of heartbeat. The Applicant is noted that the limitation “image-picking up the nail through the light emitting parts and the light sensing parts” has been interpreted as the process of sensing a biometric image, this is distinct from generating said biometric image, and further distinct from sensing a heartbeat of a user. The Examiner suggests adding an image analyzer 140 and a controller 150 to the claim, these elements have 
Other dependent claims are rejected as they depend on a rejected independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. US 6,018,673 B2 (hereinafter “Chin”).

    PNG
    media_image1.png
    389
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    387
    media_image2.png
    Greyscale

Regarding claim 1, Chin discloses an electronic device to be mounted around a finger (Abstract: non-invasive optical sensor , i.e. Fig.4 and 14: sensor device worn over a fingernail), the electronic device comprising:
 a top part (as annotated in Figs. 4 and 14 above; Figs. 12-14 also show the top parts and the side parts) covering a nail of the finger (as shown in Figs. 4, 12-14 and 19) and having a display area (Fig.13: area containing display 82 on the front surface of the top part) and a sensing area (Fig.6: area containing sensing elements, e.g. 44, 46, 60 on the bottom surface of the top part);
a bottom part (as annotated in Fig. 14 above) disposed opposite the top part, wherein the bottom part is configured to contact a fingerprint surface of the finger (see annotated Fig. 14, the bottom of the band is configured to contact the fingerprint surface of the finger); and 
a side part (as annotated in Figs. 4 and 14 above: band wrapping the side of the finger) connecting the top part and the bottom part to each other (as shown in Figs. 4 and 14);
wherein the top part comprises a first substrate (Figs. 6: flexible circuit 60), display pixels (col.8, ll.5 liquid crystal display/LCD inherently has display pixels), light emitting parts (Fig. 6: emitter 44), and light sensing parts (Fig. 6: detector 46), and wherein the display pixels, the light emitting parts, and the light sensing parts are disposed on the first substrate (see Figs. 6; also see col.8, ll.2-6 sensor circuit also having LCD, i.e. display pixels, on the circuit along with light emitter and light detector), 
wherein the top part generates a nail image by image-picking up the nail through the light emitting parts and the light sensing parts, and senses a movement of the finger, based on the nail image (Refer to the Examiner’s interpretation of this limitation in the discussions under Claim Interpretation and 112(b) rejection. The sensor i.e. light emitting parts 44 and light sensing parts 46 uses optical sensing that emits light onto nail and detects reflected light from the nail as shown in Fig. 6: light path 66, the reflected light signal is interpreted as a “nail image” in the claim. Also see col.8, ll.41-54 and Fig. 17: A, B and C shows the workflow of the sensor for detecting motion and cardiac pulse based on the results of the optical/light sensing. Also see col.9, ll.56-61 and Fig. 20: 200 and 212, which also shows using the optical/light data from sensor 200 for detecting motion in 212), and
wherein an input is provided to the display area by the movement of the finger (col. 8, ll.50-55 and Fig.17:C-displaying oxygen saturation signal based on motion affecting pulse; also see col.9, ll.56-61).

    PNG
    media_image3.png
    448
    727
    media_image3.png
    Greyscale

Regarding claim 2, Chin discloses the electronic device of claim 1, 
wherein the first substrate (Fig.6: flexible circuit 60) includes the display area and the sensing area (see rejection to claim above. Also see col.8, ll.1-15 corresponding to Fig. 13, in which the display area is the front surface of the top part with the LCD, and Fig. 6 shows the underside of the top part having sensing elements); 
wherein the display pixels are disposed in the display area (inherent feature, LCD has inherently has display pixels disposed in the display area, col.8, ll.5), and the display pixels display an image through a display surface which is a front surface of the top part (the display 82 is the front surface of the top part and displays calculated blood oxygenation level as shown on Fig. 13 “95” which is interpreted as “display an image” in the claim, the LCD’s top surface is interpreted as the “display surface” in the claim),
wherein the light emitting parts are disposed in the sensing area (see rejection to claim 1 above, the underside/back surface of the top part touching the nail as shown in Fig. 6: light emitter 44), and emit light onto the nail through a sensing surface which is a back surface of the top part (Fig.6, light path 66, see col.6, ll.37-57); 
wherein the light sensing parts are disposed in the sensing area (see rejection to claim 1 above, the underside/back surface of the top part touching the nail as shown in Fig. 6: light emitter 46), and sense reflected light through the sensing surface (Fig.6, light path 66, see col.6, ll.37-57), and
wherein the reflected light is the light emitted from the light emitting parts and reflected by the nail (Fig.6, light path 66, see col.5, ll.25-63, and col.6, ll.37-57 reflectance pulse oximeter sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. US 6,018,673 B2 (hereinafter “Chin”) as applied to claim 2 above. 
With regard to claims 3 and 4, based on the Fig. 13 and col. 8, ll.1-14, it can be inferred that the display area is on top of the sensing area, as annotated in Fig. 6 above. However, Chin does not explicitly disclose wherein the display area and the sensing area do not overlap or overlap with each other. However, these are alternative and obvious design choices, because the display area and the sensing area have to be sized and positioned relative to each other in a limited number of ways to result in a device as shown in Fig. 13. Accordingly, it would have been an obvious design choice to a person of ordinary skill at the time of invention to place the display area and the sensing area to either overlap or do not overlap each other based on the teachings in Chin (Fig. 13 and col. 8, ll.1-14), these alternative design choices have the same function because whether the display area or the sensing area overlap or do not overlap do not affect the operation of the elements within the display area and the sensing area. 
Note to Applicant
Although claims 5-14 are not currently rejected under prior art references, but these claims would not be allowable simply by rewriting in independent form, as these claims depend on rejected claims 1 and 2 which are rejected under 35 USC 112(b) and 35 USC 102 rejections 
The Applicant is invited to schedule an interview with the Examiner to expedite prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asada et al. US 6,388,247 B2 (hereinafter “Asada”) discloses a device having a top part worn over the fingernail as shown in Fig. 7; the top part 72 of comprising light emitting 70 and light sensing parts 71 to detect reflected light of the nail, and a processor 75 to generate a nail image such as shown in Figs. 3A-3B in which the color changes/pattern of the nail image is used to determine the movement of the finger, i.e. “extension” and “bending”
Piccionelli US 2017/0060267 A1 discloses a fingertip cap having a top part, side part and bottom part, wherein the top part has a flexible display on the front surface for displaying an image.
S. Urban, J. Bayer, C. Osendorfer, G. Westling, B. B. Edin and P. van der Smagt, "Computing grip force and torque from finger nail images using Gaussian processes," 2013 IEEE/RSJ International Conference on Intelligent Robots and Systems, 2013, pp. 4034-4039, doi: 10.1109/IROS.2013.6696933. (PDF attached) See Fig. 1 discloses a fingertip worn sensor with top part, side part, and bottom part that uses optical sensors to detect the strain of the finger.
Sakuma, K., Abrami, A., Blumrosen, G. et al. Wearable Nail Deformation Sensing for Behavioral and Biomechanical Monitoring and Human-Computer Interaction. Sci Rep 8, 18031 (2018). https://doi.org/10.1038/s41598-018-36834-x (PDF attached) wearable fingertip device for detecting finger strain using optical sensors over via fingernail images. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
May 22, 2021